Exhibit 10.4

 

 

 

 

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



Dated as of June 14, 2004

Among

VitalStream Holdings, Inc.

and the

Stockholders

of

VitalStream Holdings, Inc. Referred to Herein

 

 

 



--------------------------------------------------------------------------------





 

 



TABLE OF CONTENTS

           

1.

Definitions

1

     

2.

Demand Registrations

4

     

3.

Piggyback Registrations

7

     

4.

Holdback Agreements

8

     

5.

Registration Procedures

8

     

6.

Registration Expenses

10

     

7.

Indemnification

11

     

8.

Participation in Underwritten Registrations

13

     

9.

Miscellaneous

13



 



--------------------------------------------------------------------------------





 

 

SECOND AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

                    This SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT, dated as of June 14, 2004 (this "Agreement"), by and among
VitalStream Holdings, Inc., a Nevada corporation (the "Company") and the holders
of Equity Securities listed on the Schedule of Stockholders attached hereto
(including such other holders of Common Stock who may from time to time become
parties hereto after the date hereof and be listed on the Schedule of
Stockholders) (the "Stockholders").

                    WHEREAS, reference is made to that certain Amended and
Restated Asset Purchase Agreement, dated as of January 15, 2003 (as amended and
modified from time to time, the "Asset Purchase Agreement"), by and among the
Company, VitalStream Broadcasting Corporation (the "Buyer"), Epoch Hosting, Inc.
("Hosting") and Epoch Networks, Inc. ("Networks") pursuant to which the Buyer
acquired substantially all of the assets and assumed certain liabilities used in
the conduct by Hosting and Networks of their Hosting Businesses (as defined in
the Asset Purchase Agreement) in consideration for the issuance of shares of
Common Stock by the Company to Hosting.

                    WHEREAS, reference is made to that certain Securities
Exchange and Purchase Agreement, dated as of September 30, 2003 (as amended and
modified from time to time, the "Exchange and Purchase Agreement"), by and among
the Company and the purchasers referred to therein pursuant to which the Company
issued to the purchasers Preferred Stock, Convertible Notes and Warrants.

                    WHEREAS, reference is made to that certain Purchase
Agreement, dated as of June 14, 2004 (as amended and modified from time to time,
the "PIPE Purchase Agreement"), by and among the Company and the investors
referred to therein pursuant to which the Company issued to the investors Common
Stock and Warrants.

                    WHEREAS, to induce the parties hereto to consummate the
transactions contemplated by the PIPE Purchase Agreement, the Company has agreed
to enter into this Agreement for the purposes of providing for registration
rights for Common Stock held by the other parties hereto.

                    NOW, THEREFORE, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

                    NOW, THEREFORE, the parties hereto agree as follows:

                1.   Definitions. Except as defined in this Section 1 or unless
otherwise indicated herein, capitalized terms used in this Agreement have the
meanings ascribed to them in the Exchange and Purchase Agreement.



                "1933 Act" means the Securities Act of 1933, as amended, and
rules and regulations promulgated thereunder.

                "Asset Purchase Agreement" has the meaning set forth in the
recitals to this Agreement.

                "Commitment Fee" means the shares of Common Stock issued as the
"Commitment Fee" pursuant to the Initial Note Purchase Agreement and the
Subsequent Note Purchase Agreement.

                "Common Stock" means the Common Stock, par value $0.001 per
share, of the Company as more fully described in the certificate of
incorporation of the Company.

                "Convertible Notes" means those certain Amended and Restated
Convertible Promissory Notes of the Company issued pursuant to the Exchange and
Purchase Agreement.

                "Dolphin" means Dolphin Fund I and Dolphin Fund II.

                "Dolphin Communications" means Dolphin Communications Fund, L.P.

                "Dolphin Communications II" means Dolphin Communications Fund
II, L.P.

                "Dolphin Fund I" means Dolphin Communications and Dolphin
Parallel.

                "Dolphin Fund II" means Dolphin Communications II and Dolphin
Parallel II.

                "Dolphin Holders" means Dolphin and any transferee of Dolphin or
any Affiliate of Dolphin that holds Registrable Securities and is a party to
this Agreement.

                "Dolphin Parallel" means Dolphin Communications Parallel Fund,
L.P.

                "Dolphin Parallel II" means Dolphin Communications Parallel Fund
II (Netherlands), L.P.

                "Equity Security" means (i) any capital stock or other equity
security, (ii) any security directly or indirectly convertible into or
exchangeable for any capital stock or other equity security or security
containing any profit participation features, (iii) any warrants, options or
other rights, directly or indirectly, to subscribe for or to purchase any
capital stock, other equity security or security containing any profit
participation features or directly or indirectly to subscribe for or to purchase
any security directly or indirectly convertible into or exchangeable for any
capital stock or other equity security or security containing profit
participation features, or (iv) any stock appreciation rights, phantom stock
rights or other similar rights.

                "Majority of the Holders" has the same meaning as "Major
Holders."

                "Initial Note Purchase Agreement" means that certain Convertible
Note and Warrant Purchase Agreement, dated as of November 1, 2002, by and among
the Company and the Purchasers which were party thereto.

                "Major Holders" means (a) so long as the Dolphin Holders hold
25% of the Registrable Securities held by them on the date hereof, the holders
of the majority of Registrable Securities held by the Dolphin Holders, and (b)
so long as the Walden Holders hold 25% of the Registrable Securities held by
them on the date hereof, the holders of the majority of the Registrable
Securities held by the Walden Holders. In the event neither the Dolphin Holders
nor the Walden Holders hold 25% of all Registrable Securities, "Major Holders"
shall mean the holders of a majority of all Registrable Securities.

                "Ordinary Course of Business" means the ordinary course of
business consistent with past custom and practice (including with respect to
quantity and frequency).

                "PIPE Purchase Agreement" has the meaning set forth in the
Recitals to this Agreement.

                "PIPE Registration Rights Agreement" means the "Registration
Rights Agreement," as defined in the PIPE Purchase Agreement, as the same may be
amended or modified from time to time.

                "PIPE Shares" means the shares of Common Stock issued or
issuable pursuant to the PIPE Purchase Agreement.

                "PIPE Warrants" means the warrants issued or issuable pursuant
to the PIPE Purchase Agreement.

                "Preferred Stock" means those certain shares of 2003 Series A
Preferred Stock, $.001 par value, of the Company issued or issuable pursuant to
the Exchange and Purchase Agreement and those certain shares of 2003 Series B
Preferred Stock, $.001 par value, of the Company issued or issuable upon
conversion of the Convertible Notes.

                "Registrable Securities" means (a) the Common Stock issued as
payment of the Commitment Fee, (b) any Common Stock issued or issuable to
Hosting pursuant to the Asset Purchase Agreement, (c) any Common Stock issued or
issuable, directly or indirectly, upon conversion of the Convertible Notes, (d)
any Common Stock issued or issuable, directly or indirectly, upon exercise of
the Warrants or the PIPE Warrants, (e) any Common Stock issued or issuable,
directly or indirectly, upon conversion of the Preferred Stock, (f) the PIPE
Shares and (g) any capital stock or other Equity Securities issued or issuable
directly or indirectly with respect to the Common Stock referred to in clauses
(a), (b), (c), (d), (e) or (f) above by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such Registrable Securities shall cease to be Registrable
Securities, when (i) they have been distributed to the public pursuant to an
offering registered under the 1933 Act or sold to the public through a broker,
dealer or market maker in compliance with Rule 144 under the 1933 Act (or any
similar rule then in force), or (ii) the holder of such Registrable Securities
can sell all, but not less than all, of the Registrable Securities held by such
holder to the public through a broker, dealer or market maker in compliance with
Rule 144 under the 1933 Act (or any similar rule then in force) without
exceeding such volume limitations under such rule. For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities,
and such Registrable Securities shall be deemed to be in existence, whenever
such Person has the right to acquire directly or indirectly such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected, and such Person shall be entitled to exercise the rights of a holder
of Registrable Securities hereunder. In addition, for purposes of this
Agreement, any Person who holds Registrable Securities as a result of a transfer
of Registrable Securities permitted by this Agreement, the PIPE Purchase
Agreement and the Exchange and Purchase Agreement shall be deemed to be the
holder of Registrable Securities.

                "Registration Expenses" shall have the meaning set forth in
Section 6(a).

                "Subsequent Note Purchase Agreement" means that certain Amended
and Restated Convertible Note and Warrant Purchase Agreement dated January 15,
2003, by and among the Company and the Purchasers which were party thereto,
which amended and restated the Initial Note Purchase Agreement.

                "Warrants" means the Additional Warrants and the Amended and
Restated Warrants issued pursuant to the Exchange and Purchase Agreement.

                "Walden" means WaldenVC II, L.P.

                "Walden Holders" means Walden and any transferee of Walden or
any Affiliate of Walden that holds Registrable Securities and is a party to this
Agreement.

                2.   Demand Registrations.

                (a)   Requests for Registration. (i) At any time and from time
to time after January 1, 2005, the Dolphin Holders owning a majority of the
Registrable Securities held by all Dolphin Holders or the Walden Holders owning
a majority of the Registrable Securities held by all Walden Holders may request
registration under the 1933 Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration ("Long-Form
Registrations"), and (ii) at any time and from time to time after January 1,
2005, the holders of a majority of the Registrable Securities held by all
Dolphin Holders or the Walden Holders owning a majority of the Registrable
Securities held by all Walden Holders may request registration under the 1933
Act of all or any portion of their Registrable Securities on Form S-2 or S-3 or
any similar short-form registration ("Short-Form Registrations"), if available;
provided, however, that with respect to Section 2(a)(i) and Section 2(a)(ii)
above, in the event the Company files with the Securities and Exchange
Commission a registration statement requesting registration of securities (other
than any post-effective amendment to any registration statement filed by the
Company prior to the date hereof; provided that such post-effective amendment
does not increase the number of shares of Common Stock registered by such
registration statement and other than any registration statement required by the
PIPE Registration Rights Agreement) (whether on behalf of itself or any third
Person), the limitation on registration requests until January 1, 2005 set forth
in Section 2(a)(i) and Section 2(a)(ii) above shall immediately cease and the
Dolphin Holders owning a majority of the Registrable Securities held by all
Dolphin Holders or the Walden Holders owning a majority of the Registrable
Securities held by all Walden Holders may request registration under the 1933
Act in accordance with the provisions of this Agreement. All registrations
requested pursuant to this Section 2(a) are referred to herein as "Demand
Registrations". Each request for a Demand Registration shall specify the
approximate number of Registrable Securities requested to be registered (which
shall be no fewer than the lesser of (i) Registrable Securities with a Market
Price of $3,000,000, or (ii) 25% of the outstanding Registrable Securities held
by the holder requesting registration), the anticipated per share price range
for such offering and the intended method of distribution. Within ten (10) days
after receipt of any such request, the Company shall give written notice of such
requested registration to all other holders of Registrable Securities and,
subject to the terms of Section 2(d) hereof, shall include in such registration
(and in all related registrations and qualifications under state blue sky laws
or in compliance with other registration requirements and in any related
underwriting) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the receipt of the Company's notice.

                (b)   Long-Form Registrations. The Dolphin Holders and the
Walden Holders shall each be entitled to request one (1) Long-Form Registration
in which the Company shall pay all Registration Expenses. A registration shall
not count as one of the permitted Long-Form Registrations until it has become
effective; and any Long Form Registration shall not count as one of the
permitted Long Form Registrations unless the holders of Registrable Securities
are able to register and sell at least 30% of the Registrable Securities
requested to be included in such registration; provided that in any event the
Company shall pay all Registration Expenses in connection with any registration
initiated as a Long-Form Registration whether or not it has become effective and
whether or not such registration has counted as one of the permitted Long-Form
Registrations. All Long-Form Registrations shall be underwritten registrations.

                (c)   Short-Form Registrations. In addition to the Long-Form
Registrations provided pursuant to Section 2(b), the Dolphin Holders owning a
majority of the Registrable Securities held by all Dolphin Holders and the
Walden Holders owning a majority of the Registrable Securities held by all
Walden Holders shall be entitled to request an unlimited number of Short-Form
Registrations in which the Company shall pay all Registration Expenses. Demand
Registrations shall be Short-Form Registrations whenever the Company is
permitted to use any applicable short form and if the managing underwriters (if
any) agree to the use of a Short-Form Registration. The Company shall use its
best efforts to make Short-Form Registrations on Form S-3 available for the sale
of Registrable Securities.

                (d)   Priority on Demand Registrations. The Company shall not
include in any Demand Registration any securities which are not Registrable
Securities without the prior written consent of the Majority of the Holders. If
a Demand Registration is an underwritten offering and the managing underwriters
advise the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, which can be sold in an orderly manner in such offering
within a price range acceptable to the Majority of the Holders, the Company
shall include in such registration prior to the inclusion of any securities
which are not Registrable Securities, the number of Registrable Securities
requested to be included which in the opinion of such underwriters can be sold
in an orderly manner within the price range of such offering, pro rata among the
respective holders thereof on the basis of the amount of Registrable Securities
owned by each such holder.

                (e)   Restrictions on Long-Form Registrations. The Company shall
not be obligated to effect any Demand Registration within 180 days after the
effective date of a previous Demand Registration. The Company may postpone for
up to 180 days the filing or the effectiveness of a registration statement for a
Demand Registration if the Company's board of directors determines in its
reasonable good faith judgment that such Demand Registration would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any of its Subsidiaries to engage in any acquisition of assets (other
than in the Ordinary Course of Business) or any merger, consolidation, tender
offer, reorganization or similar transaction; provided that in such event, the
holders of Registrable Securities initially requesting such Demand Registration
shall be entitled to withdraw such request and, if such request is withdrawn,
such Demand Registration shall not count as one of the permitted Demand
Registrations hereunder and the Company shall pay all Registration Expenses in
connection with such registration. The Company may delay a Demand Registration
hereunder only once in any twelve-month period.

                (f)   Selection of Underwriters. Within thirty (30) days
following submission of a request for registration pursuant to this Agreement,
the Company shall choose the managing underwriter administering the offering of
any Registrable Securities registered pursuant to this Agreement, which managing
underwriter shall be a nationally recognized or regionally recognized investment
bank. In the event that the Company fails to choose the managing underwriter
within such thirty (30) day period, the Major Holders, to the extent they are
participating in the registration, shall have the right to select the managing
underwriter to administer the offering.

                (g)   Other Registration Rights. The Company represents and
warrants that, except for the agreements disclosed in the Disclosure Schedules
to the PIPE Purchase Agreement and the PIPE Registration Rights Agreement (the
"Other Registration Rights Agreements"), it is not a party to, or otherwise
subject to, any other agreement granting registration rights to any other Person
with respect to any securities of the Company. Except as provided in this
Agreement, the Company shall not grant to any Person the right to request the
Company to register any Equity Securities of the Company, or any securities
convertible or exchangeable into or exercisable for Equity Securities of the
Company, without the prior written consent of the Majority of the Holders;
provided that the Company may grant rights to other Persons to (i) participate
in Piggyback Registrations so long as such rights are subordinate to the rights
of the holders of Registrable Securities with respect to such Piggyback
Registrations as set forth in Section 3(c) and Section 3(d) hereof and (ii)
request registrations so long as the holders of Registrable Securities are
entitled to participate in any such registrations with such Persons pro rata on
the basis of the number of Registrable Securities owned by each holder of
Registrable Securities and the number of shares of Common Stock (assuming
conversion and exercise of all securities convertible into or exercisable for
Common Stock) beneficially owned by each person granted such rights.

                3.   Piggyback Registrations.

                (a)   Right to Piggyback. Whenever the Company proposes to
register any of its securities under the 1933 Act (other than pursuant to a
Demand Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a "Piggyback Registration"), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and, subject to the terms of Section
3(c) and Section 3(d) hereof, shall include in such registration (and in all
related registrations or qualifications under blue sky laws or in compliance
with other registration requirements and in any related underwriting) all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within twenty (20) days after the receipt of the
Company's notice.

                (b)   Piggyback Expenses. The Registration Expenses of the
holders of Registrable Securities specified in Section 6(a) and the registration
expenses specified in Section 6(b) shall be paid by the Company in all Piggyback
Registrations.

                (c)   Priority on Primary Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Company,
and the managing underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without adversely
affecting the marketability of the offering, the Company shall include in such
registration (i) first, the securities the Company proposes to sell, (ii)
second, the Registrable Securities requested to be included in such registration
(provided that in no event shall the number of the Registrable Securities
included in the registration be reduced below thirty percent (30%) of the total
amount of shares of Common Stock included in the registration), to be
apportioned pro rata among the holders of such Registrable Securities on the
basis of the number of Registrable Securities owned by each holder of
Registrable Securities and the number of shares of Common Stock (assuming
conversion and exercise of all securities convertible into or exercisable for
Common Stock) beneficially owned by each person granted such rights, and (iii)
third, other securities requested to be included in such registration.

                (d)   Priority on Secondary Registrations. If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Company's securities, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in an orderly manner
in such offering within a price range acceptable to the holders initially
requesting such registration, the Company shall include in such registration (i)
first, the securities requested to be included therein by the holders requesting
such registration and the Registrable Securities requested to be included in
such registration, pro rata among the holders of such securities on the basis of
the number of securities so requested to be included therein (provided that in
no event shall the number of the Registrable Securities included in the
registration be reduced below thirty percent (30%) of the total amount of shares
of Common Stock included in the registration), and (ii) second, other securities
requested to be included in such registration.

                (e)   Selection of Underwriters. If any Piggyback Registration
is an underwritten offering, the selection of investment banker(s) and
manager(s) for the offering must be approved by the Major Holders participating
in the offering. Such approval shall not be unreasonably withheld or delayed.

                (f)   Other Registrations. Unless required to do so by the terms
of one or more of the Other Registration Rights Agreements, if the Company has
previously filed a registration statement with respect to Registrable Securities
pursuant to Section 2 or pursuant to this Section 3, and if such previous
registration has not been withdrawn or abandoned, the Company shall not file or
cause to be effected any other registration of any of its Equity Securities or
securities convertible or exchangeable into or exercisable for its Equity
Securities under the 1933 Act (except on Form S-8 or any successor form),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of at least 180 days has elapsed from the effective
date of such previous registration.

                4.   Holdback Agreements.

                (a)   Each holder of Registrable Securities shall not effect any
public sale or distribution (including sales pursuant to Rule 144) of Equity
Securities of the Company during the seven (7) days prior to and the ninety (90)
day period beginning on the effective date of any underwritten Demand
Registration (except as part of such underwritten registration), unless the
underwriters managing the registered public offering otherwise agree.

                (b)   The Company (i) shall not effect any public sale or
distribution of its Equity Securities, during the seven (7) days prior to and
during the ninety (90) day period beginning on the effective date of any
underwritten Demand Registration or any underwritten Piggyback Registration
(except as part of such underwritten registration or pursuant to registrations
on Form S-8 or any successor form), unless the underwriters managing the
registered public offering otherwise agree, and (ii) shall cause each holder of
its Common Stock, or any securities convertible into or exchangeable or
exercisable for Common Stock, purchased from the Company at any time after the
date of this Agreement (other than in a registered public offering or pursuant
to a right to purchase Common Stock existing on the date hereof) to agree not to
effect any public sale or distribution (including sales pursuant to Rule 144) of
any such securities during such period (except as part of such underwritten
registration, if otherwise permitted), unless the underwriters managing the
registered public offering otherwise agree.

                5.   Registration Procedures. Whenever the holders of
Registrable Securities have requested that any Registrable Securities be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof and pursuant thereto
the Company shall as expeditiously as possible:

                (a)   prepare and file with the Securities and Exchange
Commission a registration statement, and all amendments and supplements thereto
and related prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its best
efforts to cause such registration statement to become effective (provided that
before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to a single counsel selected by
the Major Holders participating in the registration copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

                (b)   notify each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Securities and Exchange Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than 180 days and comply with the provisions of the 1933 Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

                (c)   furnish to each seller of Registrable Securities such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

                (d)   use its best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);

                (e)   notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event as a result of which the prospectus
included in such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading, and, at the request of any such seller, the Company shall prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

                (f)   cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and, if not so listed, to be listed on the NASD automated quotation
system, the OTC Bulletin Board or any successor to the OTC Bulletin Board;

                (g)   provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of such registration
statement;

                (h)   enter into such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Registrable Securities held by each of the
Major Holders being sold or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including effecting a stock split or a combination of shares);

                (i)   make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;

                (j)   otherwise use its best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company's first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

                (k)   permit any holder of Registrable Securities which holder,
in its sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement and to require the insertion therein of
material, furnished to the Company in writing, which in the reasonable judgment
of such holder and its counsel should be included;

                (l)   in the event of the issuance of any stop order suspending
the effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any common stock included in such registration statement for sale in any
jurisdiction, the Company shall use its best efforts promptly to obtain the
withdrawal of such order; and

                (m)   use its best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

                6.   Registration Expenses.

                (a)   All expenses incident to the Company's performance of or
compliance with this Agreement, including without limitation all registration,
qualification and filing fees, fees and expenses of compliance with securities
or blue sky laws, printing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Company and all independent certified public accountants and other Persons
retained by the Company (all such expenses being herein called "Registration
Expenses"), shall be borne as provided in this Agreement, except that the
Company shall, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed or on the NASD
automated quotation system, the OTC Bulletin Board or any successor to the OTC
Bulletin Board, and the underwriting expenses (including discounts and
commissions of the Company but excluding discounts and commissions of any other
Person) with respect to Piggyback Registrations in which the Company has elected
to engage an underwriter.

                (b)   In connection with each Demand Registration and each
Piggyback Registration, the Company shall reimburse the holders of Registrable
Securities included in such registration for the reasonable fees and
disbursements of one counsel mutually agreed upon by the Major Holders
participating in the registration (the "Major Holders' Counsel") and for the
reasonable fees and disbursements of each additional counsel retained by any
holder of Registrable Securities for the purpose of rendering a legal opinion on
behalf of such holder in connection with any underwritten Demand Registration or
Piggyback Registration, provided, however, that the Company shall not be
obligated to reimburse (i) the holders with respect to the Major Holders'
Counsel for more than $25,000 (and the counsels of all other holders for more
than $10,000 in the aggregate) in connection with any Demand Registration or
Piggyback Registration on Form S-1 or any similar long-form registration and
(ii) the holders with respect to the Major Holders' Counsel for more than
$13,000 (and the counsels of all other holders for more than $5,000) in
connection with any Demand Registration or Piggyback Registration on Form S-2 or
S-3 or any similar short-form registration (provided that such Demand
Registration or Piggyback Registration on Form S-2 or S-3 does not involve the
preparation of any registration statement, prospectus or similar disclosure
document containing substantially the information generally set forth in a
registration statement on Form S-1).

                (c)   To the extent Registration Expenses are not required to be
paid by the Company, each holder of securities included in any registration
hereunder shall pay those Registration Expenses allocable to the registration of
such holder's securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of the securities to
be so registered.

                7.   Indemnification.

                (a)   The Company agrees to indemnify, to the extent permitted
by law, each holder of Registrable Securities, its officers and directors and
each Person who controls such holder (within the meaning of the 1933 Act)
against all losses, claims, actions, damages, liabilities and expenses caused by
(i) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (ii) any violation by the Company of any rule or regulation
promulgated under the 1933 Act applicable to the Company and relating to action
or inaction required of the Company in connection with any such registration,
qualification or compliance, and to pay to each holder of Registrable
Securities, its officers and directors and each Person who controls such holder
(within the meaning of the 1933 Act), as incurred, any legal and any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such holder expressly for use therein or by such holder's failure
to deliver a copy of the registration statement or prospectus or any amendments
or supplements thereto after the Company has furnished such holder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the 1933 Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

                (b)   In connection with any registration statement in which a
holder of Registrable Securities is participating, each such holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, shall indemnify the Company,
its directors and officers and each Person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

                (c)   Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice shall not impair any Person's right to indemnification hereunder to the
extent such failure has not prejudiced the indemnifying party) and (ii) unless
in such indemnified party's reasonable judgment a conflict of interest between
such indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the holders of the majority of the
Registrable Securities in the registration, at the expense of the indemnifying
party. No indemnifying party, in the defense of such claim or litigation, shall,
except with the consent of each indemnified party, consent to the entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or litigation.

                (d)   The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the transfer of securities.
The Company also agrees to make such provisions, as are reasonably requested by
any indemnified party, for contribution to such party in the event the Company's
indemnification is unavailable for any reason.

                8.   Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

                9.   Miscellaneous.

                (a)   No Inconsistent Agreements; Entire Agreement. The Company
shall not hereafter enter into any agreement with respect to its securities
which is inconsistent with or violates the rights granted to the holders of
Registrable Securities in this Agreement. Except as otherwise expressly set
forth herein, this Agreement embodies the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

                (b)   Adjustments Affecting Registrable Securities. The Company
shall not take any action, or permit any change to occur, with respect to its
securities which would adversely affect the ability of the holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement or which would adversely affect the
marketability of such Registrable Securities in any such registration
(including, without limitation, effecting a stock split or a combination of
shares); provided, however, notwithstanding anything to the contrary in this
Section 9(b), this Section 9(b) shall not prohibit the Company from effecting a
stock split or a reverse stock split at any time other than during the period
beginning on the date of filing of any registration statement required to be
filed by this Agreement and ending on the date that is 180 days after the
effectiveness of such registration statement.

                (c)   Remedies. Any Person having rights under any provision of
this Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that, in addition to any other rights and
remedies existing in its favor, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

                (d)   Successors and Assigns. All covenants and agreements in
this Agreement by or on behalf of any of the holders of Registrable Securities
may be transferred or assigned (but only with all related obligations) by a
holder of Registrable Securities to a transferee or assignee of such Registrable
Securities, provided: (i) such transferee or assignee shall agree in writing to
be bound by and subject to the terms and conditions of this Agreement and (ii)
such transfer or assignment shall be effective only upon the receipt by the
Company of written notice of such transfer or assignment.

                (e)   Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.

                (f)   Descriptive Headings; Interpretation. Section headings
used herein are for convenience only and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement. The use of
the word "including" or any variation or derivative thereof in this Agreement is
by way of example rather than by limitation.

                (g)   Notices; Business Days. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally to the recipient or when sent by facsimile followed by
delivery by reputable overnight courier service (charges prepaid), one day after
being sent to the recipient by reputable overnight courier service (charges
prepaid) or five days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Any notice,
demand or other communication hereunder may be given by any other means
(including telecopy or electronic mail), but shall not be deemed to have been
duly given unless and until it is actually received by the intended recipient.
Such notices, demands and other communications shall be sent to Stockholder at
the address indicated on the Schedule of Stockholders and (iii) the Company at
the address indicated below:



 

One Jenner, Suite 100
Irvine, California 92618
Facsimile: (949) 453-8686
Attention: Chief Operating Officer

and

One Jenner, Suite 100
Irvine, California 92618
Facsimile: (949) 453-8686
Attention: General Counsel


   

with a copy (which shall not constitute notice to the Company) to:

Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, Utah 84111
Facsimile: (801) 578-6999
Attention: Bryan T. Allen, Esq.


 

                or to such other address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. If any time period for giving notice or taking action hereunder
expires on a day which is a Saturday, Sunday or legal holiday in the state in
which the Company's chief executive office is located, the time period shall
automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

                (h)   Amendments and Waivers; Effectiveness and Binding Nature
of this Agreement. Except as otherwise provided herein, the provisions of this
Agreement may be amended or waived only upon the prior written consent of (i)
the Company and (ii) the Major Holders. Notwithstanding the foregoing, without
the consent of any other Person, the Company may restate any schedule hereto to
(A) add additional Persons who become holders of Common Stock or Warrants and
execute and deliver a counterpart to this Agreement or (B) change the address
for notice to any Person at such Person's request. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

                (i)   Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

                (j)   No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

                (k)   GOVERNING LAW. THE CORPORATE LAW OF THE STATE OF NEVADA
HALL GOVERN ALL ISSUES AND QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS SECURITYHOLDERS. ALL OTHER ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
NEW YORK SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN THOUGH UNDER THAT JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS,
THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

                (l)   WAIVER OF RIGHT TO JURY TRIAL. THE COMPANY AND EACH HOLDER
OF REGISTRABLE SECURITIES HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY in any litigation in any court with respect to, in connection
with, or arising out of this Agreement or the validity, protection,
interpretation, collection or enforcement hereof; AND THE COMPANY AND EACH
HOLDER OF REGISTRABLE SECURITIES HEREBY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO INTERPOSE ANY SETOFF OR COUNTERCLAIM OR CROSS-CLAIM
in connection with any such litigation, irrespective of the nature of such
setoff, counterclaim or cross-claim except to the extent that the failure so to
assert any such setoff, counterclaim or cross-claim would permanently preclude
the prosecution of or recovery upon same. THE COMPANY AGREES THAT THIS SECTION
9(l) IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGES THAT
THE HOLDERS OF REGISTRABLE SECURITIES WOULD NOT HAVE ENTERED INTO THIS AGREEMENT
IF THIS SECTION 9(l) WERE NOT PART OF THIS AGREEMENT.

                (m)   Termination of Prior Agreement. The Company, certain of
the Stockholders entered into an Amended and Restated Registration Agreement
dated September 30, 2003 (the "Prior Registration Agreement"). Upon the
execution of this Agreement by the Company and the Dolphin Holders holding a
majority of the Registrable Securities held by the Dolphin Holders and the
Company, this Agreement shall be effective and binding on all parties to the
Prior Registration Agreement, and the Prior Registration Agreement shall
immediately and automatically terminate.

 

* * * * *

 



--------------------------------------------------------------------------------





 

 

IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Registration Rights Agreement as of the date first written above.



   

VITALSTREAM HOLDINGS, INC.

                   

By:

/s/ Paul Summers







--------------------------------------------------------------------------------

   

Name:

Paul Summers

   

Title:

President

                   

STOCKHOLDERS

           

DOLPHIN COMMUNICATIONS FUND II, L.P.

                   

By:

Dolphin Communications II, L.P.,
Its General Partner

           

By:

Dolphin Communications, L.L.C.,
Its General Partner

           

By:

/s/ Dennis O'Connell







--------------------------------------------------------------------------------

   

Name:

Dennis O'Connell

   

Title:

President

                 

DOLPHIN COMMUNICATIONS PARALLEL FUND II (NETHERLANDS), L.P.

                   

By:

Dolphin Communications II, L.P.,
Its General Partner

           

By:

Dolphin Communications, L.L.C.,
Its General Partner

           

By:

/s/ Dennis O'Connell







--------------------------------------------------------------------------------

   

Name:

Dennis O'Connell

   

Title:

President

               



 



   

EPOCH HOSTING INC.

                   

By:

/s/ Dennis O'Connell







--------------------------------------------------------------------------------

   

Name:

Dennis O'Connell

   

Title:

 



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

                     

/s/ Philip N. Kaplan







--------------------------------------------------------------------------------

     

Philip N. Kaplan, an individual

                       









     

Kevin Herzog, an individual

                     

/s/ Michael F. Linos







--------------------------------------------------------------------------------

     

Michael F. Linos, an individual

                     

/s/ Steve Smith







--------------------------------------------------------------------------------

     

Steve Smith, an individual

                     

/s/ Arturo Sida







--------------------------------------------------------------------------------

     

Arturo Sida, an individual

       





 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

WALDENVC II, L.P.

           

By:

WaldenVC LLC,
Its General Partner

                   

By:

/s/ Phil Sanderson







--------------------------------------------------------------------------------

   

Name:

Phil Sanderson

   

Title:

General Partner

       



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

ThinkEquity Investment Partners IV LLC

           

By:

ThinkEquity Holdings, LLC

           

By:

/s/ Robert Schooler







--------------------------------------------------------------------------------

   

Name:

Robert Schooler

   

Title:

CFO

       



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

Newlight Associates II, L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner

       



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

Newlight Associates II, (BVI), L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner





 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

Newlight Associates II-E, L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

NanoCap Fund, LP

                   

By:

/s/ P. Bart Stephens







--------------------------------------------------------------------------------

   

Name:

P. Bart Stephens

   

Title:

Managing Partner



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

Nanocap Qualified Fund, LP

                   

By:

/s/ P. Bart Stephens







--------------------------------------------------------------------------------

   

Name:

P. Bart Stephens

   

Title:

Managing Partner

       



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

RS Orphan Fund, LP.

                   

By:

/s/ Paul H. Stephens







--------------------------------------------------------------------------------

   

Name:

Paul H. Stephens

   

Title:

Investment Advisory General Partner

       



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

Mark Z. Belzowski

                   

By:

/s/ Mark Z. Belzowski







--------------------------------------------------------------------------------

   

Name:

     

Title:

                 



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

 



   

STOCKHOLDERS (continued)

         

David R. Williams

                   

By:

/s/ David R. Williams







--------------------------------------------------------------------------------

   

Name:

     

Title:

                 



 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------





 

SCHEDULE OF STOCKHOLDERS

 

Dolphin Communications Fund II, L.P.
Dolphin Communications Parallel Fund II (Netherlands), L.P.
750 Lexington Avenue
16th Floor
New York, NY 10022
Attention: Mr. Richard J. Brekka
Facsimile: (212) 446-1638

 

with a copy (which shall not constitute notice to the Dolphin) to:
Kirkland & Ellis
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attention: John Kuehn, Esq.
Facsimile: (212) 446-4900

 


Epoch Hosting, Inc.
c/o Dolphin Equity Partners, L.P.
750 Lexington Avenue
16th Floor
New York, NY 10022
Attention: Mr. Richard J. Brekka
Facsimile: (212) 446-1638

 


Philip N. Kaplan
7 Cavaillon
Newport Coast, CA 92657
Telephone: (949) 706-9436


 

Steve Smith
1103 N. Lowell Street
Santa Ana, CA 92703
Telephone: (949) 678-0292


 

Kevin Herzog
1801 Santiago Drive
Newport Beach, CA 92660
Telephone: (949) 743-2029




 

Michael F. Linos
41 Parkcrest
Irvine, CA 92620
Telephone: (714) 368-1392
Facsimile: (714) 368-1394


 

Arturo Sida
26625 Honey Creek Road
Rancho Palos Verdes, CA 90275
Telephone: (310) 541-7609


 

WaldenVC II, L.P.
750 Battery Street, Suite 700
San Francisco, CA 94111
Telephone: (415) 391-7225


 

ThinkEquity Investment Partners IV LLC
475 Sansome Street, Suite 800
San Francisco, CA 94111
Telephone: (415) 249-2900
Facsimile: (415) 249-0975


 

NewLight Associates II, L.P.
NewLight Associates II, (BVI), L.P.
NewLight Associates II-E, L.P.


500 North Broadway, Suite 144
Jericho, NY 11753
Telephone: (516) 433-0090
Facsimile: (516) 433-0412
 

NanoCap Fund LP
Nanocap Qualified Fund LP
c/o Stephens Investment Management
One Sansome St., Suite 2900
San Francisco, CA 94104
Telephone: (415) 835-3819
Facsimile: (415) 835-3827


 

RS Orphan Fund, LP.
c/o RS Investments
388 Market Street, Suite 1700
San Francisco, CA 91111
Telephone: (415) 591-2700
Facsimile: (415) 591-2852



 

Mark Belzowski
27 Abeto
Irvine, CA 92620
Telephone: (714) 573-1250


 

David Williams
363 Newport Glen Court
Newport Beach, CA 92660
Telephone: (949) 646-3168

       

 

 



--------------------------------------------------------------------------------



 

 